Name: Council Regulation (EEC) No 3117/90 of 15 October 1990 amending Regulation (EEC) No 804/68 on the Common Organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  agricultural structures and production;  distributive trades;  processed agricultural produce
 Date Published: nan

 31 . 10 . 90 Official Journal of the European Communities No L 303 / 5 COUNCIL REGULATION (EEC) No 3117/90 of 15 October 1990 amending Regulation (EEC) No 804 /68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Whereas Council Regulation (EEC) No 2658 / 87 of 23 July 87 on the tariff and statistical nomenclature and on the Common Customs Tariff ( 3 ), as last amended by Regulation (EEC) No 3116 / 90 ( 4 ), subdivides flavoured yoghurt into products in powder and products other than in powder; whereas Regulation (EEC) No 804/ 68 ( 5 ), as last amended by Regulation (EEC) No 3879 / 89 ( 6 ), does not lay down such a subdivision for non-flavoured yoghurt ; whereas Article 1 of Regulation (EEC) No 804/ 68 should be amended accordingly so that the two products are treated in the same way; Whereas , in accordance with Article 7a (2 ) ( b ) of Regulation (EEC) No 804 / 68 , special measures may be taken with a view to increasing the possibility of disposing of butter and skimmed-milk powder which have neither been bought in by intervention agencies nor been the subject of aid to private storage ; whereas , however, in the light of experience , it appears that the aim of Article 7a as regards the disposal of such products generally applies irrespective of whether the product has or has not been the subject of aid to private storage ; whereas the said Article should be amended accordingly ; Whereas , moreover , provision should be made for the possibility ofgranting refunds on milk products incorporated in goods falling within CN code 1905 10 00 in order to permit the plants exporting such goods to use milk products of Community origin in their manufacture ; whereas the Annex to Regulation (EEC) No 804 / 68 should be supplemented to that end , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 804 / 68 is hereby amended as follows : 1 . In Article 1 , the wording against (c) is replaced by the following: '(c) 0403 10 02 to 36 Buttermilk , curdled milk and 0403 90 11 to 69 cream, yoghurt , kephir and other fermented or acidified milk and cream , whether or not concentrated or containing added sugar or other sweetening matter but not flavoured nor containing added fruit or cocoa'. ' 2 . Article 7a (2 ) ( b ) is replaced by the following: '( b ) special measures may be taken by the Commission , under the procedure laid down in Article 30 , with a view to increasing the possibility of disposing of butter and skimmed-milk powder which have not been bought in by intervention agencies and the possibility ofdisposing ofothermilk products , such as cream.' 3 . In the Annex, before CN code 1 905 20 (Gingerbread and the like), the following is inserted : *1905 10 00 Crispbread'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities; except for the provisions of Article 1 ( 1 ) which shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 15 October 1990. For the Council The President V. SACCOMANDI (&gt;) OJ No C 138 , 7 . 6 . 1990 , p. 9 . ( 3 ) OJ No C 260, 15 . 10 . 1990 . H OJ No L 256 , 7 . 9 . 1987 , p . 1 . ( 4 ) See page 1 of this Official Journal . ( 5 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 6 ) OJ No L 378 , 27 . 12 . 1989 , p. 1 .